— Determination unanimously confirmed and *947petition dismissed. Memorandum: There is substantial evidence to support the Hearing Officer’s determination that petitioner violated prison rule 104.12. That rule provides that "[i]nmates shall not lead, organize, participate or urge other inmates to participate in work-stoppages, sit-ins, lock-ins or other action which may be detrimental to the order of the facility” (7 NYCRR 270.1 [b] [5] [in]). The evidence established that petitioner, a dining room attendant, spoke to 20 to 25 inmates who were approaching the prison dining room, after which most left the area without eating. Petitioner was then heard to inform another inmate that the food was adulterated. This incident coincided with a widespread inmate protest of prison rules resulting in refusal of inmates to appear for meals. There was thus sufficient evidence on which the Hearing Officer could conclude that petitioner had urged others to participate in "action which may be detrimental to the order of the facility”. (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present — Callahan, J. P., Denman, Boomer, Pine and Balio, JJ.